     Case 5:20-cv-01751-MWF-MRW Document 28 Filed 04/15/21 Page 1 of 1 Page ID #:112


 1

 2                                                                                    JS -6
 3

 4

 5                            UNITED STATES DISTRICT COURT
 6                          CENTRAL DISTRICT OF CALIFORNIA
 7

 8       JAMES RUTHERFORD, an                    Case No. 5:20-cv-01751-MWF-MRW
         individual,
 9
                             Plaintiff,            ORDER DISMISSING ACTION
10                                                 WITH PREJUDICE
               v.
11
         DMP MOUNTAIN AVE., LLC, a
12       California limited liability
         company; and DOES 1-10,
13       inclusive,
14                           Defendants.
15

16           After consideration of the Joint Stipulation for Dismissal of the entire action
17     with Prejudice filed by Plaintiff James Rutherford (“Plaintiff”) and DMP Mountain
18     Ave., LLC (“Defendant”), the Court hereby enters a dismissal with prejudice of
19     Plaintiff’s Complaint in the above-entitled action, in its entirety. Each party shall
20     bear his or its own costs and attorneys’ fees.
21           IT IS SO ORDERED.
22

23     DATED: April 15, 2021
24
                                          MICHAEL W. FITZGERALD
25
                                          United States District Judge
26

27

28
